As filed with the Securities and Exchange Commission on June 4, 2010. Registration No. 333- United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENB FINANCIAL CORP (Exact Name of Registrant As Specified In Its Charter) Pennsylvania 25-0661129 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 31 East Main Street Post Office Box 457 17522 Ephrata, Pennsylvania (Zip Code) (Address of principal executive offices) ENB
